Citation Nr: 0833198	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  94-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status/post residuals lumbar diskectomy (formerly rated as 
chronic low back pain) from February 6, 1992, to June 10, 
1993.  

2.  Entitlement to a rating in excess of 40 percent for 
status/post residuals lumbar diskectomy since November 1, 
1993.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2004.  A transcript of the hearing is of 
record.

As a procedural matter, the veteran was initially rated for 
chronic low back pain.  He filed a claim for an increased 
rating and a 20 percent rating was ultimately assigned from 
February 1992.  He disagreed with the rating and the claim 
remained in appellate status.  In June 1993, he underwent a 
lumbar diskectomy for a herniated lumbar disc.  He 
subsequently filed a claim for service connection of 
residuals of the lumbar diskectomy, which was granted by the 
Board in November 2004.  At this juncture, he is rated at 20 
percent from February 16, 1992, at 100 percent from June 10, 
1993 (temporary total rating due to surgery), and at 40 
percent from November 1, 1993.

The issues were remanded by the Board in November 1996, May 
2002, November 2004, and in February 2007.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  From February 6, 1992 to June 10, 1993, the veteran's low 
back disorder was manifested by pain and tenderness; his 
disorder was no more than moderate.  

2.  From November 1, 1993 forward, the veteran's low back 
disorder is manifested by complaints of radiating pain and 
stiffness, moderate limitation of motion and no neurological 
deficits except for a diminished right ankle jerk. 

3.  Treatment by bed rest has not been prescribed by a 
physician.  

4.  The veteran has been noted to have tender surgical scar.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation beyond 20 
percent for status/post residuals lumbar diskectomy (formerly 
rated as chronic low back pain) from February 6, 1992, to 
June 10, 1993 have not been met.  U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (1992).  

2.  The criteria for an increased evaluation beyond 40 
percent for orthopedic manifestations associated with 
service-connected herniated nucleus pulposus of the lumbar 
spine, status post diskectomy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 23, 2003).

3.  The criteria for a separate 10 percent disability 
evaluation a scar have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, DC 7804 (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial decision, the RO did not err in not providing such 
notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2001, February 2004, and December 2004.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, in May 
2008 the veteran was given notice of what type of information 
and evidence he needed to substantiate his claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that he had actual knowledge of the rating 
elements of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2008.   
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran in do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, letters, the statement of the case and 
supplemental statements of the case sent to him informed him 
of what was needed to support his increased rating claim.  In 
a March 2005 letter as well as the notice letters noted 
above, he was told that he should he submit all evidence in 
his possession that would indicate that his back disorder 
worsened in severity.   

Additionally, a December 2006 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate the 
back.  The April 2004 supplemental statement of the case 
(SSOC) listed the amended diagnostic codes for the back.  
Based on the evidence above, the veteran can be expected to 
understand what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, hearing testimony and correspondence.  
Specifically, during the VA examination in August 2005, he 
discussed the signs and symptoms of his disability, with 
particular emphasis on the impact that the disability had on 
his daily life to include how it interfered with his 
activities of daily living.  He also provided testimony an RO 
hearing as well as at a hearing before the Board in which he 
discussed how his life was impacted by his back disorder.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating. Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records as 
well as private medical records.  Further the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned in August 2004 as well as 
before a hearing officer at the RO in June 1994.  

Next, VA examinations were performed during the course of 
this appeal to evaluate the veteran's disorder.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  § 
4.45.  

Entitlement to a rating in excess of 20 percent for 
status/post residuals lumbar diskectomy (formerly rated as 
chronic low back pain) from February 6, 1992, to June 10, 
1993.

The regulations regarding the criteria for rating the back 
have been amended during the course of this appeal, beginning 
in September 2002.  As the revised regulations were enacted 
after the time period in question, as to this issue, only the 
old criteria will be discussed in this section of the 
decision. 

Under the regulations in effect during the time period in 
question, limitation of motion of the lumbar spine was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1992).  Slight limitation was evaluated as 10 percent 
disabling; moderate limitation was evaluated as 20 percent 
disabling and severe limitation was evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 pertained 
to intervertebral disc syndrome.  Under that code, a zero 
percent evaluation was applied to a post-operative, cured 
condition.  A 10 percent evaluation required mild symptoms.  
A 20 percent evaluation was for moderate symptoms and 
recurring attacks.  A 40 percent evaluation was applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation was the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1992).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation was warranted. 
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was warranted.  

The Board has reviewed the evidence in the file pertinent to 
this disorder during this time frame.  Essentially, the 
evidence shows that the veteran was treated by a private 
examiner for complaints of low back pain on February 6, 1992.  
He noted that he had fallen in January 1992 and had pain 
since that time.  Tenderness of the back was noted, and X-
rays were reported to be normal.  The finding was contusion 
and sprain, low back.  An MRI was reported to show a bulging 
disc at L4-5.  He continued treatment in February and March 
1992 for complaints of pain and he was treated with epidural 
steroid blocks.  On evaluation on March 3, 1992, the veteran 
complained of low back pain.  Examination showed tenderness 
at the beltline and towards the right sciatic notch.  He 
could heel toe walk well.  Straight leg raising on the right 
produced low back pain.  Reflexes were 2+ and symmetrical at 
the patella and ankle bilaterally.  Sensation to pinwheel was 
normal at the knee and calf with a little decrease noted in 
the right dorsum and sole of the right foot when compared to 
the left.  The examiner found that the veteran was primarily 
having back pain really not much in the way of sciatic nerve 
symptoms.  In March 1992 he reported that the blocks were 
completed and he was feeling better.  He also underwent 
physical therapy in July 1992.  A physical therapy evaluation 
in July 1992 showed pain and tenderness in the lumbar gluteal 
areas bilaterally.  Deep tendon reflexes were within normal 
limits and sensation was also within normal limits.  It was 
reported that motion was considerably limited.  The examiner 
noted that forward and back bending were moderately limited, 
and side bending moderately limited bilaterally.  

In October 1992, a private examiner noted that the veteran 
had probably worsening of the right L4-5 disc rupture with 
right sciatica.  He was to begin therapy and steroid blocks.  
Follow-up continued in November 1992.  In February 1993, the 
veteran was seen at a private hospital for low back and right 
radicular pain.  He underwent a myelogram and CT.  He was 
found to have right L4-5 herniated disc with pressure on the 
right L4-5 nerve root.  He was noted to be stable but 
improved.

Such findings are not consistent with severe symptomatology 
due to disc degeneration so as to warrant assignment of a 40 
percent evaluation under Diagnostic Code 5293.  There is no 
showing of severe recurrent attacks with intermittent relief.  
Moreover, the competent evidence, although reflecting a 
moderate limitation of lumbar motion due to pain, does not 
show that the veteran has severely limited lumbar motion that 
is needed for a 40 percent rating under Diagnostic Code 5292.  
No examiner had opined that the veteran's motion was severely 
limited, nor do the medical findings reflect such level of 
restriction.  As the veteran's spine was not ankylosed, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5286 (1992) 
is not warranted.  There is no competent evidence of spasm, a 
loss of unilateral spine motion, listing, or abnormal 
mobility of the spine to warrant application of 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  Nor is there any evidence of 
residuals of a fracture of the vertebra with cord 
involvement, or evidence that the veteran is bedridden or 
requires long leg braces. 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (1992.)  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to a rating in excess of 40 percent for 
status/post residuals lumbar diskectomy since November 1, 
1993. 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345 54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003. 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  The new criteria are only applicable to the period of 
time since their effective date. VAOPGCPREC 3-2000.

The veteran's service-connected lumbar spine disability has 
been rated 40 percent disabling by the RO, first under 
Diagnostic Code 5295 and currently under Diagnostic Code 
5243. 38 C.F.R. § 4.71a (2002, 2005).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  The Board will first consider the criteria 
applicable to spine disabilities effective before September 
26, 2003.  Under those criteria a 60 percent or higher 
evaluation is only possible under DC 5293, 4289, 5286 or 
5285.  The evidence from November 1, 1993 must show that the 
veteran's disc disease pronounced under DC 5293 in order to 
assign a higher rating under that DC.  The Board has reviewed 
VA outpatient treatment records dated from 1997 to 2005, 
private medical records from 1994 to 2006, and VA examination 
reports dated in February 1997, September 2001, and in August 
2005.

Evidence from November 1993 to November 2002.  

On VA examination in February 1997, the veteran complained of 
low back pain, right leg pain and right leg numbness.  On 
examination, there was no deformity and no postural 
abnormalities.  Tenderness to percussion was noted as was 
hypoesthesia on the right lower back.  Straight leg raising 
was noted to be markedly limited to 15 degrees on the right.  
Forward flexion of the lumbar spine was to 30 degrees and 
backward extension was to 15 degrees.  There was evidence of 
pain on motion.  

On VA outpatient treatment that same month, the veteran 
complained of back pain.  Examination of the back showed 
decreased range of motion with positive paraspinal muscle 
spasms, and positive straight leg raising at 30 degrees.  VA 
outpatient treatment record in April 1997 shows that the 
veteran complained of pain.  Examination of the back showed 
decreased range of motion with positive paraspinal muscle 
spasms, and negative straight leg raising.  In August 1997, 
the veteran had mild tenderness and a positive tender 
surgical scar.  In an October 1998, VA consultation report, 
it was noted that the veteran had tenderness over the lumbar 
spine with mild muscle spasm.  Flexion was to 30 to 40 
degrees and extension from 10 to 20 degrees.  There was no 
motor weakness or sensory defect.  In December 1998, he was 
noted to be highly tender over the surgical site.  He had an 
antalgic gait. He was highly tender along the old lumbar 
surgical scar to even light palpation.  Straight leg raises 
were to 10 degrees on the right and to 60 degrees on the 
left.  Sensations were intact and deep tendon reflexes were 
poorly tested due to guarding.  An MRI showed central bulging 
prominence at L4-5, spurring, and bilateral neural foraminal 
narrowing on L5-S1.  In February 1999, flexion of the lumbar 
spine was to 50 degrees and extension to 5 degrees, bilateral 
lateral flexion to 20 degrees, and bilateral rotation to 20 
degrees.  There was no significant straight leg raising test 
detected.  There were spasms over the lumbar spine. 

Private records show that in February 1999, the veteran 
reported doing well except for a recent flare-up.  It was 
noted that a recent MRI showed degenerative changes but 
nothing surgical or impinging on either the nerve or the 
nerve roots.  In March 1999, the veteran was noted to have no 
focal neurological symptoms and no tenderness in the back on 
VA outpatient treatment.  Private examination in November 
1999 and December 1999 showed a tender surgical scar and back 
tenderness.  Private records show in January 2000, the 
veteran had flexion to 50 degrees and extension to 10 
degrees.  He walked with a mild limp on the right and had 
tenderness in the mid-lower lumbar spine.  There was no lower 
extremity atrophy.

The veteran was examined by VA in September 2001.  He 
complained of low back stiffness and pain radiating into the 
right lower extremity with occasional numbness.  Motion of 
the lumbar spine was from 0 to 20 degrees.  Bilateral lateral 
flexion was to 5 degrees and bilateral rotation was to 10 
degrees.  He had some significant tenderness with palpation 
along the lumbosacral spine from L3 down to S1 with positive 
paralumbar spasms and positive straight leg raising test at 
10 degrees bilaterally.

VA outpatient treatment records show that in November 2001, 
the veteran had no focal deficits note.  

Private records show that in April 2002, the veteran 
complained of lumbar pain.  Sensory examination showed equal 
sensation to pin wheel testing.  

In April 2002, the veteran was noted to have mild pain on 
straight leg raising.  Sensory examination showed equal 
sensation to pin wheel testing, with vibratory sensation 
diminished slightly on the left.  Motor examination was 
normal strength with no fasciculation, clonus or atrophy 
noted.  VA records show in February 2003, the veteran's 
neurological evaluation was grossly unremarkable.  Private 
records show that in December 2004, the veteran complained of 
intermittent right leg paresthesia.  VA outpatient treatment 
records show that in February 2005, the veteran had no 
atrophy or fasciculation and no clonus.  In April 2005, he 
could climb on and off the examination table without 
difficulty.  Strength was normal and ankle jerk was slightly 
diminished on the right side.  

In August 2005, the veteran was examined by VA.  He 
complained of daily low back pain.  He reported wearing a 
brace for lifting.  He reported that he used a cane but not 
at work.  He stated that he had intermittent pain down both 
legs for 30 minutes to an hour and that then it ceased.  He 
indicated that his back disorder interfered with his 
activities of daily living because he could not walk on 
cement floors or bend without pain.  He stated that he had 
not lost any time from work due to his back within the last 
twelve months.  The examiner noted that there was no evidence 
of pain on motion and no spasms or weakness.  Flexion was to 
90 degrees and extension was to 30 degrees.  Deep tendon 
reflexes were within normal limits and there was no abnormal 
curvature.  His gait was steady and smooth.  The examiner 
stated that there was no evidence of pain, weakness or 
incoordination, and no lack of endurance or fatigue with 
repetitions of five.  There was no muscle atrophy and no 
evidence of any functional impairment due to pain.  X-rays 
were noted to be normal.  The diagnosis was, negative 
clinical exam of the lumbosacral spine.  

Private records dated in November 2005 the veteran was noted 
to be unable to return to work from October 1 to October 28, 
related to his back and incapacitating back pain.  He was 
released to restrictive duty.  In December 2005, he reported 
occasional incapacitating back pain.  He was to continue 
restrictive duty of no bending, stooping, crawling, and 
alternate standing and sitting with a 30 pound lifting 
weight.  When he was examined at a private facility in 
January 2006, the "left ankle jerk was diminished on the 
right side."  In this case, it is clear that the veteran 
suffers from an ongoing low back disability that involves 
pain and discomfort.  The Board has carefully reviewed the 
extensive medical findings set out above, and it finds, 
first, that the veteran's disability does not warrant an 
increase to a 60 percent disability rating under the criteria 
of old DC 5293.  A 60 percent disability rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  While the veteran has demonstrated a diminished 
right ankle jerk, the Board does not find that this is 
sufficient, given his lack weakness or atrophy of the lower 
extremities, to justify a 60 percent disability evaluation.  

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.  In this case, there is no other DC which 
could afford him a higher rating under the old criteria.  

As noted above, effective September 23, 2002, the criteria 
for rating intervertebral disc syndrome were amended.  Under 
38 C.F.R. § 4.71a, DC 5293 (2003), intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Id. Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. Id.  Under DC 5293 
(2003), the veteran's disability also does not warrant an 
increase to 60 percent.  While the record shows that he was 
noted to have been incapacitated for 28 days in October 2005, 
there is no showing that this was prescribed by a physician.  
In any event this would warrant no more than a 40 percent 
evaluation since it was not for a period of six weeks.  As 
noted under the code, the incapacitating episodes must be 
prescribed and treated by a physician.  They cannot merely be 
self- instituted.  Therefore, an increase to 60 percent is 
not warranted under DC 5293 based on incapacitating episodes. 
Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  

As noted above neither DC 5292 nor DC 5295 would afford the 
veteran a rating higher than 40 percent based on orthopedic 
manifestations.  DCs 5285-5289 also do not apply as explained 
above.  

While the veteran has complaints or radiating pain, the 
evidence does not establish that he has neurological findings 
which would warrant a compensable rating.  VA outpatient 
treatment in February 2003 shows neurological evaluation to 
be normal.  Findings on VA examination in August 2005 were 
also noted to be normal.  Here, the Board first finds that an 
increased rating based on incapacitating episodes is not 
warranted.  Those criteria are the same as the criteria based 
on incapacitating episodes provided in the September 2002 
changes to the scheduler criteria, and, as noted above, he 
has not had episodes warranting a higher rating.  As to 
rating the orthopedic manifestations of the veteran's lumbar 
disorder under the general rating formula, an increase to 50 
percent is not warranted because the veteran has not 
demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine.  Further, there are no neurological 
findings that warrant compensation under the applicable DC's. 

DeLuca Considerations  

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes that it has considered the veteran's functional loss 
due to pain on motion, under the provisions of 38 C.F.R. §§ 
4.40, 4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-
8 (1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service- connected low back 
disability are contemplated in the 40 percent rating assigned 
by the Board.  In this regard, the evidence shows that the 
veteran has no muscle atrophy weakness, incoordination, or 
lack of endurance.  It was reported that the veteran showed 
no evidence of any functional impairment due to pain.  There 
is no indication that pain, due to disability of the spine, 
has caused functional loss greater than that contemplated by 
the 40 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.  



Scar  

Additionally, it is noted that the veteran's low back 
disability involves a surgical scar over the lumbar spine.  
Therefore, the Board has considered whether the veteran is 
entitled to a separate rating for a scar.  Disabilities of 
the skin are addressed under 38 C.F.R. § 4.118.  Evidence of 
a superficial and painful scar is required in order to 
achieve a rating under Diagnostic Code 7804.  See also 
Diagnostic Codes 7802, 7803, 7805.  Here the evidence does 
establish that the criteria for a compensable rating has been 
met during the time period beginning from November 1, 1993.  
Upon VA outpatient examination in August 1997, a tender 
surgical scar was noted.  Tenderness over the surgical site 
was noted in December 1998.  Private records show that in 
1999 he was noted to have a tender surgical scar.   In view 
of the foregoing, the Board finds that a separate compensable 
evaluation for a scar over lumbar spine is appropriate here.  
38 C.F.R. § 4.118, DC 7804; Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Extraschedular evaluation  

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, there is no evidence of frequent 
hospitalization for treatment of his back disability.  The 
evidence shows that he was working for the United States Post 
Office and reported in August 2005 that he had not lost any 
time from work due to his back disorder.  Marked interference 
with employment is not shown as a result of the service-
connected lumbar spine disability, and the Board finds no 
exceptional circumstances in this case that would warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  


ORDER

Entitlement to a rating in excess of 20 percent for 
status/post residuals lumbar diskectomy (formerly rated as 
chronic low back pain) from February 6, 1992, to June 10, 
1993 is denied.  

Entitlement to a rating in excess of 40 percent for 
status/post residuals lumbar diskectomy since November 1, 
1993 is denied.  

A separate 10 percent rating for a tender scar is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.   




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


